PER CURIAM.
We affirm the final summary judgment entered in favor of the defendant, Keys Productions, Inc., on plaintiffs action for negli*1126gent security and for statutory liability for knowingly serving alcohol to a habitual user of alcohol because, on the day of the attack, Keys Productions was solely the owner and lessor of the property on which the bar stood. Keys Productions did not hold the liquor license or control the business operations of the bar. See Santiago v. Allen, 449 So.2d 388 (Fla. 3d DCA 1984). Since the evidence reveals there is no genuine issue of material fact, the trial court properly granted summary judgment in favor of Keys Productions. See Holl v. Talcott, 191 So.2d 40 (Fla.1966); Johnson v. Gulf Life Ins. Co., 429 So.2d 744 (Fla. 3d DCA 1983); Fla.R.Civ.P. 1.510(c).